Citation Nr: 9924029	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded this case to 
the RO for further development in May 1996 and September 
1998.  The veteran also initiated an appeal of the RO's 
denial of service connection for a head injury, but he 
withdrew that claim in his August 1994 Substantive Appeal.  
See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing a causal 
relationship between a current back disorder and service.

3.  There is competent medical evidence showing a causal 
relationship between a current right leg disorder and 
service.


CONCLUSIONS OF LAW

1.  The veteran's back disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's right leg disorder was incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims, and no further 
assistance to him is required in order to comply with the 
VA's duty to assist with the facts pertinent to his claims.  
Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). Additionally, certain 
chronic diseases, including organic diseases of the nervous 
system and arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  See 38 
C.F.R. §§ 3.307, 3.309 (1998).

In this case, the veteran's service medical records reflect 
that he was treated for complaints of back strain in June 
1971.  However, his November 1971 separation examination was 
negative for any back or right leg abnormalities.

A VA hospitalization report, dated in July 1993, contains a 
diagnosis of a compression fracture of L4, secondary to a 
parachute jump in 1971, although a physical examination 
revealed no abnormalities of the back or right leg. 

In a statement received by the RO in July 1996, Dr. Otto W. 
Lottman noted that he had treated the veteran for "a low 
back problem" on multiple occasions from late 1972 to early 
1973.

The veteran underwent a VA examination in December 1996.  
During this examination, he reported an in-service parachute 
jump resulting in a temporary inability to move the arms or 
legs.  He also described a post-service injury that occurred 
while he was working for a telephone company.  The 
examination revealed an ataxic gait, back flexion to 75 
degrees, and back abduction with discomfort.  Pertinent 
diagnoses included musculoskeletal low back pain; 
degenerative spondylosis, with a compression fracture of L4 
and L1 anterior wedging; and cerebellar gait ataxia, probably 
due to alcohol abuse.  The examiner noted that "it could not 
be known" if the compression fracture of L4 resulted from 
the parachute jump accident or from the telephone pole fall.  
In regard to the question of whether the veteran's current 
back and/or leg disorders were related to his in-service 
injury, the examiner noted that they were "possibly" 
related, although the veteran had completed a tour of duty in 
Vietnam following the in-service accident.  Moreover, the 
examiner noted that, "despite a parachute fall, [the 
veteran] was able to function and did not develop symptoms 
until after his time in the military."

A VA magnetic resonance imaging study, dated in February 
1997, revealed a compression fracture versus Schmorl node at 
L4; spondylosis, most severe at L3-L4 and with more severe 
neural foraminal narrowing at L4-L5; and no evidence of a 
herniated nucleus pulposus.  

A July 1997 report from the Section of Disability 
Determinations of the State of Missouri Department of 
Elementary and Secondary Education indicates that a physical 
examination revealed gait ataxia and severe peripheral 
neuropathy of the upper and lower extremities.

During his February 1998 VA peripheral nerves examination, 
the veteran complained of tingling in his left foot since 
approximately five months after service, and he indicated 
that such tingling now involved the left lower leg and left 
lateral thigh.  The examiner noted no evidence of 
radiculopathy or spinal stenosis, and a diagnosis of spinal 
cerebellar degeneration, most likely due to alcohol abuse, 
was rendered.

Following the Board's September 1998 remand, the veteran 
underwent a VA muscles examination in October 1998.  This 
examination revealed ratchety movement in non-sustained 
movement that was noted to be consistent with a history of 
cerebellar ataxia, combined thoracolumbar and sacral flexion 
to 120 degrees, complaints of painful motion upon range of 
motion testing of the lumbar spine, and substantial fatigue 
and a lack of endurance on the veteran's part.  Pertinent 
diagnoses included mechanical back pain, with evidence from 
magnetic resonance imaging of a compression fracture and no 
evidence of radiculopathy; and an ataxic gait and function of 
the lower extremities.

In a March 1999 statement, a VA doctor indicated that he had 
reviewed the veteran's claims file, and this doctor provided 
opinions regarding the etiology of the veteran's back and 
right leg disorders.  In this regard, the doctor noted that 
the veteran had a history of parachute jumping during service 
and that, despite the veteran's history of cerebellar 
degeneration, it was known that there was evidence of a 
compression fracture from previous magnetic resonance imaging 
findings.  The doctor noted that "back pain can very well 
attribute to lower extremity weakness and pain."  As such, 
the doctor concluded that it was at least as likely as not 
that the veteran's back and right leg disorders were related 
to his period of service.  While the doctor further noted 
that the veteran had a hereditary cerebellar degeneration 
syndrome, this doctor found that the veteran's mechanical 
back pain was secondary to his compression fracture.

In reviewing the evidence noted above, the Board observes 
that there is some question from the claims file as to 
whether the veteran's disabilities are due to a hereditary 
cerebellar degeneration syndrome and whether the veteran's 
lumbar spine fracture, shown by magnetic resonance imaging, 
was due to an in-service parachute fall or to a post-service 
injury.  Because of these questions, the Board remanded this 
case to the RO for a further examination and additional 
medical opinions regarding etiology.  In this regard, the 
Board observes that a VA doctor, in a March 1999 statement, 
indicated that the veteran's claims file had been reviewed 
and that it was at least as likely as not that the veteran's 
back and right leg disorders were related to his period of 
service.  In view of this opinion, and resolving all doubt in 
favor of the veteran, the Board finds that the evidence of 
record supports the conclusion that the veteran incurred back 
and right leg disorders as a result of service.  Therefore, 
service connection is warranted for these disorders.  See 38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for a back disorder is 
granted.

Entitlement to service connection for a left leg disorder is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

